Citation Nr: 0640022	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from April 1968 to November 
1969.  He served in the Republic of Vietnam and was awarded 
the Purple Heart.  The appellant seeks benefits as the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO decision that denied 
service connection for the cause of the veteran's death.  

The Board notes that the RO granted entitlement to Dependency 
and Indemnity Compensation under the provisions of 38 
U.S.C.A. § 1318, in a March 2004 decision.  Nevertheless, the 
appellant has continued with her appeal for service 
connection of the cause of the veteran's death.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on her part, is required.


REMAND

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to her claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran died in December 2003.  The death certificate 
lists the immediate cause of death as acute respiratory 
failure, multiform glioblastoma, and atrial fibrillation.  At 
the time of the veteran's death, service connection had been 
established for residuals of a shell fragment sciatic nerve 
injury with paresis of the right leg and foot, evaluated as 
60 percent disabling, and residuals of a shell fragment wound 
of the right buttock, evaluated as 50 percent disabling.   

The appellant essentially contends that the respiratory 
problems that caused the veteran's death were incurred in 
service, to include as a result of due to Agent Orange 
exposure while he was stationed in the Republic of Vietnam. 

The veteran's service personnel records indicate that he 
served in Vietnam and that he was awarded the Purple Heart 
for his combat wounds.  The veteran's service medical records 
do not show treatment for a respiratory disorder.  However, 
given the nature of the veteran's service, the Board finds 
that a medical opinion as to the relationship, if any, 
between the veteran's service, to include presumed Agent 
Orange exposure, would be helpful in resolving the claim.  
See 38 U.S.C.A. § 5103A.  

Prior to obtaining the requested medical opinion, the RO 
should obtain and associate with the record all outstanding 
pertinent medical records. 

Along with her claim for benefits in December 2003, the 
appellant provided copies of the veteran's treatment records 
from the VA Medical Center (VAMC) in San Juan, which were 
dated during the last years of the veteran's life.  In a 
March 2004 statement, the appellant indicated that there may 
be additional VA Medical Center treatment records that had 
not been obtained, and that might be relevant in support of 
her claim.  It does not appear that the RO made a subsequent 
attempt to obtain additional copies of the veteran's 
treatment records from the VA Medical Center leading up to 
his death in December 2003.  As there may be further VA 
treatment records that may be pertinent to the appellant's 
claim, an attempt should be made to obtain them.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R 3.159(c).  

The RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant furnish 
all pertinent evidence in her possession, and ensure that its 
letter meets the notice requirements of the recent decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the claim for service 
connection for the cause of the veteran's death.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain all outstanding 
copies of the veteran's VA medical 
records leading up to his death in 
December 2003 from the San Juan VA 
Medical Center.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.  All records and/or responses 
obtained should be associated with the 
claims file. 

2.  The RO should also send to the 
appellant and her representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain 
evidence pertinent to the claim on appeal 
that is not currently of record.  

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the decision in 
Dingess/Hartman, cited to above, as 
appropriate.

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one year 
period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses are 
associated with the claims file, the RO 
should arrange for claims file by an 
examiner with appropriate expertise for a 
medical opinion on the relationship, if 
any, between issue of service connection 
for the cause of the veteran's death.  
Based on consideration of the veteran's 
records and generally accepted medical 
principles, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not (there is a 50 
percent or greater possibility) that the 
veteran's acute respiratory failure, 
multiform glioblastoma, and/or atrial 
fibrillation, all conditions which are 
listed on the veteran's death certificate, 
were etiologically related to his periods 
of service, to presumed Agent Orange 
exposure in Vietnam.  If an opinion cannot 
be provided without resorting to mere 
speculation, the examiner should clearly 
so state.  

The examiner should provide the requested 
opinion, adequate with adequate rationale 
for the conclusions reached, in a printed 
(typewritten) report.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for the cause of the 
veteran's death in light of all pertinent 
evidence and legal authority.  

y.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate supplemental SOC that 
includes citation to all additional 
evidence and legal authority considered, 
as well as clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


